Title: Peter Carr to Thomas Jefferson, 7 April 1811
From: Carr, Peter
To: Jefferson, Thomas


          
            
 P: Carr To Th. Jefferson
            Carr’s-brook. April. 7th 1811.
          
           Since I left Monticello, I have spoken to two of the gentlemen, counted on, to aid us in Duane’s affair.  Mr Divers says he is averse to it on principle, and Bramham seems entirely unwilling to indorse for us at Bank. Indeed, he evaded the promise even to give any thing. These things are disheartening; and I begin to fear we may fall through, especially as I shall not have an opportunity, of seeing any one again ’till court. I have written today to Mr Wirt on the subject; though from his letter of last week I cannot say, I have very sanguine hopes from that quarter. I have thought it not amiss to give you this sketch of our prospects. Adieu, most affectionately.
        